919 F.2d 141
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph REESE, Jr., Petitioner-Appellant,v.Norm HILL, Respondent-Appellee.
No. 90-3518.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1990.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and FORESTER, District Judge.*

ORDER

2
Joseph Reese, Jr. appeals an order of the district court which dismissed his petition for a writ of habeas corpus.  He now moves for the appointment of counsel.  Upon review of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In May 1988, a jury found Reese guilty of murder, for which he was sentenced to a term of fifteen years to life imprisonment.  After the unsuccessful conclusion of a direct appeal before the Ohio Court of Appeals and the Ohio Supreme Court, he filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. Sec. 2254 in the United States District Court for the Northern District of Ohio.  In support of his request for that relief, Reese argued that:  1) his conviction was not supported by sufficient evidence;  2) he did not receive effective assistance of counsel;  3) he had not been given a speedy trial;  4) the trial court had instructed the jury contrary to the Supreme Court's decision in Sandstrom v. Montana, 442 U.S. 510 (1979);  and 5) his identification by a witness during trial was the product of unduly suggestive identification procedures.  Magistrate Laurie, however, determined that those claims were without merit and recommended the denial of the petition for a writ of habeas corpus in a thorough report.  After de novo review of the record in light of Reese's objections, the district court agreed and entered judgment in favor of respondent.  Reese then filed this appeal.


4
This court has carefully reviewed the record and has concluded that none of Reese's claims warrants the granting of habeas relief.  We affirm the report of the magistrate and the decision of the district court for the reasons stated therein.  Accordingly, the motion for appointment of counsel is denied and the district court's final judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Karl S. Forester, U.S. District Judge for the Eastern District of Kentucky, sitting by designation